CIFG Assur. N. Am., Inc. v Bank of Am., N.A. (2015 NY Slip Op 00616)





CIFG Assur. N. Am., Inc. v Bank of Am., N.A.


2015 NY Slip Op 00616


Decided on January 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2015

Sweeny, J.P., Renwick, Andrias, Richter, Kapnick, JJ.


12797 654028/12

[*1] CIFG Assurance North America, Inc., Plaintiff-Appellant-Respondent,
vBank of America, N.A., et al., Defendant-Respondent-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Charles E. Ramos, J.), entered on or about October 1, 2013,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated January 5, 2014,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JANUARY 26, 2015
CLERK